PEARSON, Judge
(concurring specially).
Although I have signed the opinion authored by Judge Schwartz, I think it is necessary for me to add a qualification which would, I believe, limit the application of the present decision to the type of case with which we are here dealing. I would emphasize that it is clear in this case that the “state” prosecution was initiated by “federal” agents and that no element of an independent investigation was undertaken by the state authorities. The federal investigative officers were, for the purposes of this case, acting as the “agents” of the State of Florida in that the State’s action was the result entirely of the federal action.